Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, reversal is not war*908ranted due to the late disclosure of certain Rosario material (see People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866 [1961]), since the defendant failed to show that he was substantially prejudiced thereby (see People v Martinez, 71 NY2d 937, 940 [1988]; People v Kline, 49 AD3d 665 [2008]).
The defendant’s contention raised in Point Three of his brief is unpreserved for appellate review.
The defendant’s remaining contention, raised for the first time in his reply brief, is not properly before this Court. Rivera, J.P, Dickerson, Chambers and Austin, JJ., concur.